ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 6 is allowable because the prior art of record fails to teach or suggest a camera module, comprising: a driving mechanism including a driving component, a fixed assembly, and a movable assembly; a photosensitive chip assembled on the movable assembly; and a lens component assembled on the fixed assembly; wherein the driving component comprises an elastic conductor element, a closed circuit, and a magnetic element; wherein the housing comprises an upper casing and a base, the magnetic element is assembled on a corresponding position of the upper casing, the closed circuit is assembled on the movable assembly, the elastic conductor element is fixedly-3-Application No.: 16/554,232 Attorney Docket No.: 13269.0040-00000connected with a metal part on the base in a fixed connection manner, and the upper casing and the base are assembled to implement an overall installation of the driving mechanism, in combination with the other elements of the claim.  The closest prior art of record, Sharma in view of Lim and further in view of Ba-Tis discloses a camera module, comprising: a driving mechanism including a driving component, a fixed assembly, and a movable assembly; a photosensitive chip assembled on the movable assembly; and a lens component assembled on the fixed assembly.  However, the combination fails to teach or suggest “wherein the housing comprises an upper casing and a base, the magnetic element is assembled on a corresponding position of the upper casing, the closed circuit is assembled on the movable assembly, the elastic conductor element is fixedly -3-Application No.: 16/554,232 Attorney Docket No.: 13269.0040-00000 connected with a metal part on the base in a fixed connection manner, and the upper casing and the base are assembled to implement an overall installation of the driving mechanism” as currently claimed.
Claims 9-11, 23 and 24 are allowable due to their dependence on claim 6.
Claim 14 is a device variant of claim 6 and includes similarly allowable features as those found in claim 6.
Claims 15, 16, 20, 25 and 26 are allowable due to their dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696